Exhibit 10.2



AGREEMENT TO PURCHASE MINERALS

 

 

Buyer:

 

AuraSource, Inc.



 

Seller:

Gulf Coast Mining Group, LLC





THIS AGREEMENT TO PURCHASE MINERALS (the “Agreement”) is entered into as of
February 9, 2012, by and between AuraSource, Inc., a corporation organized and
existing under the laws of the State of Nevada (the “Buyer”), and Gulf Coast
Mining Group, LLC, a limited liability company organized and existing under the
laws of the State of Nevada (the “Seller”) (the Buyer and Seller being sometimes
referred to herein individually as “Party” and collectively as the "Parties").

 

WHEREAS, the Seller has agreed to supply (i) higher content iron ore, lower
content iron ore and manganese ore (collectively, the "Minerals") to the Buyer
on a non-exclusive basis; and

 

WHEREAS, the Buyer wishes to purchase from the Seller the Minerals, as described
further in this Agreement, and Precious Metals as described in the attachment
hereto.

 

NOW THEREFORE, in consideration of and based on the foregoing premises, the
agreements contained herein and other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Buyer agrees to buy and the
Seller agrees to sell the Minerals and Precious Metals on the terms and
conditions stated in this Agreement.

 

Section 1.                Commodity.

 

Name of Commodity: Iron Ore and Manganese Ore Packing: Loose in bulk Ports of
Export: Mexico Delivery:

Modified FOB -- Higher content 64% Fe iron ore

Modified FOB -- Lower content 45% Fe iron ore

Modified FOB -- Manganese ore

 

Section 2.                Term and Delivery Schedule.

 

2.1.   Term.

 

This Agreement shall commence on the date hereof and shall continue until the
last scheduled delivery hereunder (the “Term”).

 

 

2.2.   Delivery Schedule.

 

The first delivery of each of the Minerals shall occur within a certain number
of days following Pre-Payment, as that term is hereinafter defined, or as may be
otherwise agreed by the parties. The Seller shall arrange delivery of the
Minerals during the Term in such amounts per month as follows, such First
Shipment being deemed Month 1 in the following table:

Section 3.                Specifications.

 

3.1.   Chemical Composition (on dry basis, percentage by weight).



3.2.   Moisture Content of Minerals (Free moisture loss at 105 degrees
centigrade):

3.3.   Physical Specification.

 

 



Section 4.                Closing.

 

4.1.   Due Diligence.

 

The Buyer has conducted due diligence regarding the Seller, its mining
properties and related permits and has been given the opportunity to ask
questions and received such information as Buyer has deemed necessary and
advisable, in its sole discretion, prior to execution of this Agreement.

The Seller confirms that it has the right to sell the Minerals, that the
Minerals are free from any and all encumbrances, and this agreement and the sale
of Minerals does not violate or is in conflict with any federal, state or local
laws.

 

4.2.   The Closing

 

The execution of this Agreement and the closing of this transaction may take
place remotely via the exchange of documents and signatures and the wire
transfer of the Pre-Payment shall occur within 30 days of the execution of this
agreement and as that term is defined below. Commencement of processing for
Delivery of Minerals is subject to receipt by the Seller of the Pre-Payment, as
that term is defined below. If Buyer is delayed past 30 days in making its
Pre-Payment to the Seller, Seller may terminate this Agreement, return the
Pre-Payment and neither party shall bear liability therefor.

 

Section 5.                Price, Payment Terms and Delivery.

 

5.1.   Base Price.

 

The price for each of the Minerals shall be payable on a Modified FOB basis in
United States Dollars as set forth below under Ex works (the “Base Price”). To
the extent Ex works price plus logistics to loading on vessel at port inclusive
of Customs Docs and Storage at the port (the "Actual FOB Cost") exceeds Modified
FOB price, the ex-works price shall be reduced by said amount. To the extent the
Actual FOB Cost is less than the Modified FOB price, the Seller's Ex works price
shall be increased by said amount; provided, however, that third party fuel
surcharges included as a term of Buyer's transportation contracts are Buyer
costs outside of the control of the Seller and shall not be included in the
determination of any increase or decrease with respect to Modified FOB price.

 

  

 

5.2.   Pre-Payment.

 

(i)               In order to commence the Delivery Schedule set forth in
Section 2.2 hereof, the Buyer shall wire transfer to the Seller a pre-payment to
be applied to the first shipment of each of the Minerals (the “Pre-Payment”).
The Seller shall provide its bank wire coordinates to the Buyer by separate
instruction.

 

(ii)             Such Pre-Payment will be credited to the Buyer and shall reduce
the payment due from Buyer with respect to the first shipment. Amounts owed
under the Seller's weekly invoices to the Buyer, as described below, shall be
offset to the extent of any Pre-Payment amount still existing as a credit to
Buyer's account.

 

(iii)           The Pre-Payments for each of the Minerals are:

 

5.3.   Payment.

 

Payments of Seller's invoices, following crediting of Buyer's Pre-Payment, shall
be made in cash by wire transfer on Monday (the "Payment Date") for all Minerals
delivered to Delivery Site (as set forth in Section 5.1) on the Saturday,
Sunday, Monday Tuesday, Wednesday, Thursday and Friday preceding the Payment
Date. In the event the Payment Date coincides with a banking holiday in the
United States, the wire transfer shall be made during banking hours on the day
immediately following the banking holiday. Confirmation of payments by wire
transfer shall be made no later than 1:00PM Pacific Standard Time, on each
Payment Date. The Seller's invoices shall be based on (i) the analysis of
chemical specifications, in accordance with Sections 6.1, 6.2 and 6.3; and (ii)
the weight determined at the railhead as described in Section 6.4. Seller shall
provide its bank wire transfer instructions to Buyer by separate written
notification. Buyer grants Seller a security interest in all unpaid Minerals
Delivered until fully paid.

 

In the event the Buyer fails to make its cash wire transfer in the Seller's
invoice amount as set forth above, then (i) Buyer's entitlement to the iron ore
shall be suspended until such time as it becomes current on its outstanding
invoice(s); (ii) Seller shall be entitled to sell any or all of its iron ore to
another party; and (iii) Seller shall have no liability if it is does not
provide sufficient tonnage of iron ore, in accordance with the monthly
production schedule during the one-month period following the month and if Buyer
has not made the payment on or before the date that is sixty (60) after the date
during which such suspension of Seller's entitlement occurs, Seller may
terminate the Agreement with Buyer.

 

5.4.   Logistics.

 

Modified FOB shall refer to the following:

 

(i) The Seller shall arrange all logistics from the loading of the Minerals at
the Delivery site and transport by truck and rail to the port and loading on to
the ship.

 

(ii) The Seller shall clear the Minerals for export and provide appropriate
invoicing and bills of lading to evidence transfer of title subject to payment.
The Seller shall perform customs, port storage, testing, export documentation
and shipping arrangements for the first six months from the first shipment date
and shall assist the Buyer thereafter.

 

(iii) The Buyer shall pay or assign letter of proceeds credit for all costs,
duties, fees and other related expenses for the matters referenced in Sections
5.4(i) and 5.4(ii) above.

 

(iv) Neither of the parties shall be liable to the other in the event of
non-performance by the logistics company.

 

5.5.   Title and Risk.

 

The title to the Minerals shall pass immediately from Seller to Buyer (i) upon
wire transfer of the Pre-Payment described in Section 5.2(i); and, thereafter,
(ii) upon Seller's receipt of payment minus advanced amounts set forth in
Section 5.4 (iii)via wire transfer as set forth in Section 5.3. All risk of
loss, damage or destruction respecting the iron ore shall pass to Buyer when
Buyer takes physical possession of the Minerals.

 

Section 6.                Weight and Analysis.

 

6.1.   Seller's Certificate; Pre-Delivery Adjustments.

 

Seller's certificate regarding conformance with contract specifications based on
its spectrometer analysis of chemical composition taken at the Delivery Site
shall serve as the basis for the Seller's invoice to Buyer, as to specification
conformance, unless the Buyer presents a differing analysis. Buyer is entitled
to send its own expert to the Delivery site, at its expense, to (i) draw
representative samples for the purpose of moisture determination, sizing and
chemical composition; and (ii) provide its own certificate showing details of
the results. The results thus determined shall be presented to the Seller and,
in the event of any variance between the Certificates, the parties shall
determine in good faith any adjustment to be made to Seller's invoice amount,
prior to Delivery, and shall make such further adjustments as may be appropriate
in accordance with Section 6.2 hereof.

 

6.2.   Base Price Adjustment.

 

If the shipment of higher content iron ore fails to meet any of the chemical or
size specifications provided in Section 3, as finally determined in accordance
with the provisions of this Section 6, the Base Price set forth in Section 5.1
shall be increased or reduced



 

6.3.   Final and/or Umpire Analysis.

 

With respect to the higher content iron ore, following testing by the Buyer and
the Seller, if the content percentage of Fe in Buyer's and Seller's tests
differs by less than 0.5%, then the average of all of exchanged testing results
for the Fe and all other elements shall be final for purposes of determining
invoice amount and payment due pursuant to Sections 6.1 and 6.2 hereof. Should
the Fe content percentage in Buyer's and Seller's tests differs by more than
0.5%, Buyer shall consult with Seller to reconcile such difference and agree
upon a final analysis. If after consultation between Buyer and Seller the
difference(s) cannot be reconciled, then at the request of Seller, the sample
held for umpire shall be analyzed for all contractual elements by Inspectorate
America Corporation, Houston, Texas, USA, and the certificate of analysis issued
by such umpire shall be final for purposes of determining pricing. The cost of
the umpire analysis shall be for the account of the party whose analysis differs
farthest from the umpire analysis, and if the result of such umpire analysis is
the mean (+/- 0.01%) of the analyses of Buyer and Seller then such cost shall be
equally borne by both parties. In the event that a dispute under this section
delays a scheduled delivery, such delayed delivery shall not be deemed a breach
of this Agreement.

 

6.4.   Weight.

 

The invoice of the Buyer's contracted trucking company (i) shall include total
tonnage transported and weighed at the rail facility; and (ii) shall be copied
to Seller for purposes of finalization of its invoice to Buyer.

 

Section 7.                Representations and Warranties.

 

Each party hereby represents and warrants to the other party hereto that:

 

(i)                        it is validly existing and in good standing in the
jurisdiction of its formation;

(ii)                      all necessary or advisable corporate action has been
taken to authorize, and all necessary or advisable consents and authorities have
been obtained and remain in full force and effect to permit it to enter into and
perform its obligations under this Agreement and all other agreements executed
in connection herewith;

 

(iii)                    this Agreement constitutes or will, when executed and
delivered, constitute its legal valid and binding obligations, enforceable
against each party in accordance with the respective terms thereof; and

 

(iv)                    the execution and delivery of, and the performance of
the provisions of, this Agreement do not contravene any applicable law or
regulation existing as of the date hereof or any contractual restriction binding
on it or the articles of organization or operating agreement thereof.

 

 

Section 8.                Confidentiality.

Except as otherwise contemplated by this Agreement, each party (the “receiving
party”) undertakes that, in order to protect the proprietary interest of the
other party (the “disclosing party”) in the disclosing party’s trade secrets and
confidential information, it will not, during the term of this Agreement nor at
any time thereafter, either use or exploit in any manner, or directly or
indirectly divulge or disclose to others any of the disclosing party’s trade
secrets and confidential information. The receiving party shall treat all trade
secrets and confidential information disclosed to it as strictly confidential
and only use such trade secrets and confidential information for the purposes of
this Agreement. Each party shall ensure that its directors, officers, employees,
agents, representatives, Affiliates and attorneys comply at all times with this
confidentiality undertaking. This Section 8 does not apply to (i) information
which is public other than because of a breach of this clause; (ii) disclosure
required by law or stock exchange listing requirements; or (iii) disclosure to a
party's related companies, auditor, banker or advisors.

 

Section 9. Public Announcements

 

In the event Buyer or any affiliate plans to issue a press release for a current
report on Form 8-K regarding this Agreement or the current business activities
of Seller or the parties, Buyer agrees to first consult with Seller regarding
the content of such press release prior to its distribution to the public. Buyer
shall email the draft press release to Seller for comment prior to release and
Seller agrees to respond promptly with its comments for review by Buyer. Due
consideration shall be given to the Seller with respect to requested revisions
to the press release, especially where the disclosure of information affects
Seller and is not mandatory under SEC rules and regulations.

 

Section 10.            Arbitration of Disputes; Governing Law.

 

10.1.                    Arbitration.

 

The parties agree to negotiate in good faith to resolve any disputes,
disagreements, questions, claims, or similar matters in regard to this Agreement
or any matter in regard to the relationship between the parties. If such matters
cannot be resolved by negotiations between the parties, such matters shall be
resolved by mandatory arbitration by a single arbitrator.

 

10.2.                    Selection and Procedures.

 

No later than thirty (30) days after written demand for arbitration is made by
one party and received from the other party, each party shall agree upon the
arbitrator. If no agreement regarding selection of an arbitrator has been
reached after good faith efforts by both parties, each party shall engage the
services of an attorney for the specific purpose of conferring with the other
party's attorney in order to promptly select an arbitrator in compliance with
this Section 10.2. The individual selected as arbitrator shall thereafter be
jointly engaged by the parties to arbitrate the disputed matter pursuant to
procedures established by such arbitrator.

 

 

 

10.3.                    Law and Venue; Decision.

 

The arbitrator shall interpret all controversies and claims arising under or
relating to this Agreement in accordance with the laws of Arizona without regard
to its choice of laws or principles. The arbitration must be conducted in
Maricopa County, Arizona and the prevailing party shall be entitled to recover
all expenses of arbitration, including reasonable attorney’s fees. Neither party
shall be prevented from seeking a temporary restraining order, preliminary
injunction, or other equitable remedy in court in order to preserve the status
quo or to prevent irreparable harm as contemplated by Section 8 hereof. Except
for such injunctive relief, this provision for arbitration shall be an absolute
bar to any other legal proceedings between the parties hereto and the
arbitrator’s decision shall not be appealable. The arbitrator shall provide in
writing to the parties the basis for the award or order of such arbitrator. The
arbitrator will have the power to award counsel fees and expenses, as well as
dispute resolution costs to the prevailing Party. Notwithstanding anything
herein to the contrary, the arbitrator shall not award any consequential,
incidental, indirect, special, punitive or exemplary damages hereunder or in
connection herewith. Any award, order, or judgment pursuant to arbitration may
be entered and enforced in any court of competent jurisdiction and each party
hereby submits to the jurisdiction of any such court for purposes of enforcement
of such award, order or judgment.

 

Section 11.            Force Majeure.

 

11.1.                    Liability.

 

No party hereto shall be liable for any failure to perform the terms of the
Agreement so long as and to the extent that such failure is due to Force
Majeure. “Force Majeure” means acts of God, national or industry-wide strikes,
national or industry-wide lockouts, or other national or industry-wide labor
disputes or disturbances, civil disturbances, arrests and restraint from rulers
or people, interruptions or terminations by or as a result of government or
court action or orders, or present and future valid orders of any regulatory
body having jurisdiction, acts of the public enemy, wars, riots, terrorism,
blockades, insurrections, epidemics, landslides, lightning, earthquakes, fire,
loss, floods, washouts, explosions, breakdowns or accidents, or any other
similar cause, which prevent that party from performing any of its obligations
or enjoying any of its rights under or pursuant to this Agreement in whole or in
part, provided that such event was beyond the control of the party claiming
Force Majeure. The Force Majeure shall, so far as possible, be remedied with all
reasonable dispatch by the affected party, and, thereafter, the affected party
will use its good faith commercial efforts to resume full performance of its
obligations under this Agreement.

 

11.2.                    Notification.

 

The party whose performance is affected or who has reason to believe that such
performance may be affected by reason of Force Majeure shall as promptly as
possible, but not later than fifteen (15) business days from the occurrence of a
Force Majeure event, give written notice thereof to the other party, giving the
particulars of the event and supporting documentation if available. The failure
to comply with such notification deadline shall not affect the party's right to
claim Force Majeure if the other party has knowledge of such Force Majeure
event. The party so affected shall also take reasonable steps to resume
performance hereunder with the least possible delay and shall give written
notice when the Force Majeure ceases.

 

11.3.                    Suspension of Performance.

 

If suspension of performance by one party due to Force Majeure circumstances
exceeds three months, either party will have the right to terminate the contract
in which case neither party shall have the right to claim damages for non
performance caused by Force Majeure. Each party will use good faith efforts to
minimize and mitigate the damage or effect of any delay caused by any Force
Majeure. In the event Buyer claims Force Majeure, Seller shall not be prohibited
from selling its Minerals to a third party.

 

Section 12.                        Indemnification and Release

 

12.1.                    Indemnification by Parties.

 

In accordance with and subject to the limitations set forth in this Section 11,
the Indemnifier Party shall indemnify, defend and hold harmless each other
indemnified Party (as defined below) from and against any and all amounts
payable, payments, losses, damages, claims, demands, actions or causes of
action, liabilities, settlements, judgments, reasonable out-of-pocket costs and
expenses, including interest, penalties, fines and fees (including reasonable
attorneys’ fees and costs of Claims) (collectively, “Losses”) incurred by
(i) indemnified Party, (ii) the directors, officers, stockholders, employees,
agents and representatives of Seller; and (iii) the respective successors and
assigns of each of the foregoing (each of the foregoing being referred to herein
as a "Indemnified Party Group Member") arising out of or resulting from any
Losses in connection with the willful misconduct of the other Party.

 

12.2 Notice of Claims.

 

(i)                        An Indemnified Party Group Member seeking
indemnification hereunder (in such capacity, the “Indemnified Person”) shall
give to the Indemnifier Party a notice (a “Claim Notice”) describing in
reasonable detail the facts giving rise to any claim for indemnification
hereunder and shall include in such Claim Notice (if then known) the amount of
such claim; provided that failure to give such Claim Notice shall not relieve
the Indemnifying Person of its obligations hereunder except to the extent it
shall have been prejudiced by such failure.

 

(ii)                      After the giving of any Claim Notice pursuant hereto,
the amount of indemnification to which an Indemnified Person shall be entitled
under this Article IX shall be paid promptly, but no later than ten (10) banking
days of receipt of the Claim Notice, which shall include the amount required for
the defense of such claim and/or Losses; provided, however, that the Indemnifier
Party, as the party required to fully indemnify the Indemnified Party against
any claim and/or Losses, may retain counsel acceptable to the Indemnified Party
to carry out such defense.

 

Section 13.            Miscellaneous.

 

13.1.                    Survival.

 

(i) The representations and warranties of the Parties contained in this
Agreement shall survive the Closing and continue for a period beginning on the
Closing Date and ending on the date that is twelve (12) months following the
Closing Date.

 

(ii) The covenants, obligations and other agreements of the Parties contained in
this Agreement shall survive the Closing until such covenant, obligation or
agreement is fully performed, whether by its terms or as a matter of applicable
law.

 

13.2.                    Definitions.

 

Delivery Means delivery on a Modified FOB basis. DMT Dry Metric Ton Dollars and
Cents (or symbols therefore) Means dollars and cents in lawful currency of the
United States of America. All currency referred to herein is in US Dollars and
US Cents. Modified FOB Refers to the method of delivery as that term is
described by ICC Incoterms 2010, as modified by the language of Section 5.4
hereof.

 

13.3.                    Severability; Counterparts.

 

If any provision of this Agreement is held to be invalid or unenforceable, such
provision shall not affect this Agreement as a whole, but this Agreement shall
be construed as though it did not contain the particular provision held to be
invalid or unenforceable; provided, however, that no such severability shall be
effective if it materially changes the economic benefit of this Agreement to
either party. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures or
signatures in PDF format shall, for all purposes, be treated as originals.

 

13.4.                    Amendments; Waivers.

 

(i)          No amendment of any provision of this Agreement or any Addendum
shall be effective unless it is in writing (which includes writing contained in
email) and signed by authorized representatives of both parties hereto.

(ii)        No failure on the part of either party to exercise, and no delay in
exercising, any right hereunder or under any related documents shall operate as
a waiver thereof by such party, nor shall any single or partial exercise of any
right hereunder or under any other related document preclude any other or
further exercise thereof or the exercise of any other right.

 

13.5.                    Notices.

 

(i) All demands, notices, requests and consents hereunder (“Notices”) shall be
in writing, in the English language and shall be deemed to have been duly given
if personally delivered by courier service, messenger or telecopy, or by
certified or registered mail, postage prepaid, return receipt requested, or by
Email Notice, to the following contact information, or such other contact
information as may be furnished hereafter by notice in writing, to the following
parties:

 

In case of Buyer:

 

AuraSource, Inc.

1

Fax:

In case of Seller:

 

Gulf Coast Mining Group, LLC



 

(ii) All Notices shall be effective either:

 

(a) at the time of actual delivery thereof; or

(b) if given by telecopy, upon electronic confirmation of delivery; or

(c) if given by certified or registered mail, ten (10) business days after
certification or registration thereof, to any officer (or an authorized
recipient of deliveries to the office) of the party to whom given; or

(d) by email, if the recipient specifically acknowledges receipt of such notice
sent via email ("Email Notice").

(e) All Notices must have a copy sent by email to all of the addresses above to
be considered effective.

 

13.6. Effective Date.

 

This Agreement is effective as of February 10, 2012.

 

 

 

 

[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 
 

 

IN WITNESS WHEROF, the parties have duly executed and delivered this Agreement
as of the date first above written and the below electronic signatures are to be
considered original and legally binding.

 

 

BUYER:

 

AURASOURCE, INC.

 

 

By: ____/s/_Philip Liu________________

Name: Philip Liu

Title: Chairman and CEO

 

SELLER:

 

GULF COAST MINING GROUP, LLC

 

 

By: _____/s/ David Shaheen________________

Name: David T. Shaheen

Title: Manager

 

 

Gulf Coast Holdings, LLC hereby agrees to and consents to the Agreement

 

 

 

 

By: _____/s/ David Shaheen_________

Name: David T. Shaheen

Title: Manager

